THE,~~~OIR~'EY             GENERAL
                              OFTEXAS


  WILL    WILSON
ATTORNECY   GE1VERAL
                                  June 24, 1957

     Honorable Coke Stevenson, Jr.         Cpinion No. WW-170.
     Administrator
     Texas Liquor Control Board           3er     Legality of contest plan
     Austin 61, Texas                             for advertising alcoholic
                                                  beverages.    -
     Dear Mr. Stevenson:
               We have your letter of June 13, 1957, in which you
     ask our opinion on the legality of a certain advertising plan
     for the advertisement of alcoholic beverages. You have sub-
     mitted to us certain information from which we describe the
     plan as follows:
               This advertising plan is to be in the form of a con-
     test among entrants to name the 1957 Grand National Champion
     mixed drink, determined in a nation-wide drink contest held
     among professional bar-tenders. The entrant is to give a sug-
     gested name for this drink and the reason for such name in ten
     words or less. The contest rules state that no purchase is re-
     quired to enter this contest which is open to all persons of
     legal age in the United States except certain employees of the
     distillery, its advertising agency, persons engaged in the
     alcoholic beverage industry, or their families. The rules fur-
     ther provide that no legal minor will be awarded a prize, and
     all entries become the property of the distillery company. The
     entries are to be judged on the basis of originality, unique-
     ness and aptness, and all contestants agree by reason of their
     entry to the use by the sponsor of their name and photograph in
     connection with the advertising of the sponsor’s product.
               First prize is to be $10,000 cash, there being 450
     "Waring Blenders" as second prizes. This contest is sponsored
     by the distillers of the alcoholic beverage there advertised.
                 kticle   666-17 (31, Vernon’s Penal code, provides as
     follows:
                “It shall be unlawful for any person who owns
           or has an interest in the business of a Distiller,
           Brewer, Rectifier, Wholesaler, Class B. Wholesaler,
           Class A Winery, Class B Winery, or Wine Bottler, or
           any agent, servant, or employee:
Honorable Coke Stevenson, Jr., page 2   (WW-170)


            ”
                e   .   0


          'l(f) To offer any prize, premium, gift, or
     other similar inducement to any retailer or con-
     sumer, or the agent, servant, br employee of
     either.
            '1. . . ."
          It is our opinion that the advertising plan above
detailed offers prizes, premiums or other similar inducements
to the consumers or prospective consumers of alcoholic bever-
age. Since the parties sponsoring this advertising plan are
included within the parties enumerated in Art. 666-17 (31,
V.P.C., it is our conclusion that this advertising plan violates
the provisions of Article 666-17 (3) (f), V.P.C., and that such
plan is therefore unlawful under the Texas Liquor Control Act.



          The submitted advertising plan involving a
     contest to name the Grand National Champion
     Drink of 1957 and listing certain prizes for the
     winners of such contest constitutes an offer of
     a prize, premium, or other similar inducement to
     the coneumers by the sponsor, a distillery and
     thereby violates Article 666-17(3) (f), V.b.C.
                              Yours very truly,
                              WILL WILSON
                              Attorngy General of Texas   A




JBM:jl:wb
APPROVED:
OPINION COMMITTEE:
H. Grady Chandler, Chairman
John Reeves
Byron Fullerton
Howard Mays
Wm. E. Allen
REVIEWED FOR THE ATTORNEY GENERAL
BY: Geo. P. Blackburn